OPINION

Per Curiam:

In this appeal, Andrew Wentworth Gates contends that the capital murder statute under which he was charged is unconstitutional because of vagueness,1 and he further challenges the sufficiency of the evidence to hold him for trial on a capital murder charge. We reject both contentions.
Appellant’s constitutional challenge was considered and *754rejected by this court in Sheriff v. Smith, 91 Nev. 729, 542 P.2d 440 (1975). In our view, the quantum and quality of the evidence adduced at the preliminary examination justified the magistrate’s order holding the appellant for trial. NRS 171.206. State v. Fuchs, 78 Nev. 63, 368 P.2d 869 (1962); Ervin v. Leypoldt, 76 Nev. 297, 352 P.2d 718 (1960); Raggio v. Bryan, 76 Nev. 1, 348 P.2d 156 (1960); Ex parte Liotard, 47 Nev. 169, 217 P. 960 (1923); In re Kelly, 28 Nev. 491, 83. P. 223 (1905).
The order of the district court denying appellant’s petition for habeas corpus is affirmed.

NRS 200.030, subsection 1(e), as amended, Stats. Nev. 1973, ch. 798, § 5, at 1803:
“1. Capital murder is murder which is perpetrated by:
“(e) Killing more than one person as the result of a common plan, scheme or design.”